DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 16, 2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.

Claim Objections
Claims 4, 7, and 9 are objected to because of the following informalities:  
In Claim 4, Line 3, “second such second continuous filaments” should read “a second set of the second continuous filaments”.
In Claim 4, Lines 5, “a second such second nonwoven web” should read “a second layer of the second nonwoven web”.
In Claim 7, Line 3, “two components on polypropylene” should read “two components of polypropylene”.
In Claim 9, Line 4, “having a melting point between 50°C and 170°” should read “having a melting point between 50°C and 170°C”
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al (WO2019203484 with priority to April 17, 2018).
Regarding Claim 1, Ahn teaches a method of making a nonwoven laminate having at least two nonwoven layers (Abstract), the method comprising the steps of:
spinning, cooling, and stretching first crimped multicomponent filaments to form a first nonwoven web ([0053]-[0054]- the polymers are spun, cooled and stretched);
depositing the first nonwoven web on a deposition device ([0054]- the long fiber is collected and deposited to a predetermined thickness); and
spinning, cooling, and stretching, second continuous filaments including an elastomer based on polypropylene to form a second nonwoven web ([0053]-[0054]- the polymers are spun, cooled and 
depositing the second nonwoven web on the first nonwoven web and thereby forming the nonwoven laminate ([0054]- the long fiber is collected and deposited to a predetermined thickness; [0073]- the laminate has at least two layers; at least one of the layers is formed by the process described in Paragraphs [0053]-[0054]).

Regarding Claim 2, Ahn further teaches the polymers used may include a propylene-ethylene copolymer ([0041]; [0032] of the published instant specification indicates the monocomponent filament is preferably a propylene ethylene copolymer), thus meeting the instant limitation of the second filaments are monocomponent filaments.  Ahn further teaches the crimped composite fiber may be a mono-type composite fiber [0071].

Regarding Claim 9, Ahn further teaches the continuous filaments of the second spunbonded woven web consist substantially of a copolymer of propylene and ethylene ([0041]- the polymers used may include a propylene-ethylene copolymer) having a melting point between 50°C and 170°C ([0048]- The melting point of the first propylene-based polymer may be in a range of about 120°C to about 175°C, and the melting point of the second propylene-based polymer may be in a range of about 110°C to about 155°C).

Regarding Claim 10, Ahn further teaches the polypropylene of the elastomer of the second filaments of the second spunbonded web has a mesopentad fraction of more than 70% ([0036]- a component ratio represented by a weight ratio of the first propylene-based polymer/the second propylene-based polymer is 50/50 to 10/90).

Regarding Claim 11, the continuous second filaments of the second spunbonded web are manufactured with a titer of 10 pm to 50 pm is a recitation of the article worked upon.  The "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and thus, the recitation of the continuous second filaments of the second spunbonded web are manufactured with a titer of 10 pm to 50 pm is not given significant patentable weight.

Regarding Claim 12, Ahn further teaches the method further comprising the step of: calendering the laminate formed by the first spunbonded web and the second spunbonded web ([0055]- the laminate is subjected to an embossing processing using a heating embossing roll (calendering roll)) with a pressing surface portion or welding surface portion of the calender of 8% to 15% [0057]- the bonding rate is 13% or less).

Regarding Claim 13, Ahn further teaches the embossing pattern portions have an area of 0.2-0.7/mm2 (20-70 figures/cm2) [0017] thus meeting the instant limitation of the calendering is effected by a calender with a figure density of 10 to 50 figures/cm2.

Regarding Claim 15, Ahn further teaches the method further comprising the step of: stretching the laminate in a machine direction ([0040]- the polymers are stretched along a length direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO2019203484 with priority to April 17, 2018) in view of Kanazawa et al (EP2022878).
Regarding Claim 3, Ahn teaches the laminate has at least two layers [0073] and at least one of the layers is formed by the process described in Paragraphs [0053]-[0054] (See Paragraph [0073]).
Kanazawa teaches an alternative nonwoven laminate (Abstract) wherein the laminate includes a non-woven web on both sides of a core layer, thus forming a laminate with three layers ([0012]; Fig. 1) in order to improve anti-blocking and handling properties [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ahn to include a third nonwoven web deposited on top of the second nonwoven web as taught by Kanazawa with reasonable expectation of success to anti-blocking and handling properties [0012] thus meeting the instant limitation of the method further comprising the step of: spinning, cooling, stretching, third crimped multicomponent filaments to form a third nonwoven web; and depositing the third nonwoven web on the second nonwoven web, whereby the laminate has three layers.

Regarding Claim 4, Ahn further teaches the laminate has at least two layers [0073], at least one of the layers is formed by the process described in Paragraphs [0053]-[0054] (See Paragraph [0073]) and the polymers used may include an elastomeric random copolymer in which ethylene is copolymerized with polypropylene [0041], thus meeting the instant limitation of the method further comprising the step of: spinning, cooling, and stretching, a second set of the second continuous filaments including an elastomer based on polypropylene to form a second layer of the second nonwoven web; and depositing both of the second nonwoven webs atop the first nonwoven web such that the third nonwoven web can be deposited atop them.



Regarding Claim 6, Ahn further teaches the crimped filaments of the spunbonded webs have at least one component based on polypropylene ([0041]- the polymers used may include an elastomeric random copolymer in which ethylene is copolymerized with polypropylene).  As Kanazawa teaches a non-woven web on both sides of a core layer ([0012]; Fig. 1) in order to improve anti-blocking and handling properties [0012], the combination of Ahn and Kanazawa would teach the crimped filaments of the first spunbonded web and the third spunbonded web having at least one component based on polypropylene.

Regarding Claim 7, Ahn further the crimped filaments of the spunbonded webs have two components of polypropylene ([0041]- the polymers used each may include an elastomeric random copolymer in which ethylene is copolymerized with polypropylene, thus may include 2 components of polypropylene) that differ in their melt-flow rate such the melt-flow rate of one component is preferably at least 1.2 times greater than the melt-flow rate of the other component ([0036]- the ratio of melt flow rates for the components is 1.7 or more).  As Kanazawa teaches a non-woven web on both sides of a core layer ([0012]; Fig. 1) in order to improve anti-blocking and handling properties [0012], the 

Regarding Claim 8, Ahn further teaches the crimp number of the laminate is 10 per 10 mm (10 per 1 cm) or more [0076] thus meeting the instant limitation of the crimped filaments of the first spunbonded web or the third spunbonded web have a degree of crimp of more than 2.5 loops per cm of their length.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO2019203484 with priority to April 17, 2018) in view of Downing et al (US Pat. 6571692).
Regarding Claim 14, Ahn does not appear to explicitly teach the calendering is effected by a calender whose surface temperature is 60°C to 90°C.
Downing teaches an alternative calendering device (Abstract) wherein the preferred operating temperature of the calender rolls is 180°F-260°F (82°C -126°C) (Col. 2, Lines 28-30) in order to facilitate the formation of a multilayer laminate (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ahn to include calender roll temperature of 180°F-260°F (82°C -126°C) as taught by Downing with reasonable expectation of success to facilitate the formation of a multilayer laminate (Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        2/2/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712